243 Ga. 217 (1979)
253 S.E.2d 190
THOMAS
v.
THE STATE.
34241.
Supreme Court of Georgia.
Submitted November 10, 1978.
Decided February 27, 1979.
Tom W. Thomas, for appellant.
Vickers Neugent, District Attorney, Arthur K. Bolton, Attorney General, W. Davis Hewitt, Staff Assistant Attorney General, for appellee.
NICHOLS, Chief Justice.
Kenneth Van Thomas was convicted of the murder of Jerry Dean Inman, a woman, and was sentenced to life imprisonment. He appeals. This court affirms.
*218 1. Thomas contends that the failure of the arresting officer to give him his Miranda warnings (Miranda v. Arizona, 384 U.S. 436) renders his admissions and his tape-recorded statement inadmissible.
The arresting officer found the victim lying on the ground outside an apartment. Thomas drove up and parked his automobile, and the arresting officer asked Thomas for his driver's license. In response to the request to see the license, Thomas stated, "I'm the man that done it." Immediately, the arresting officer gave Thomas his Miranda warnings. The officer asked whether Thomas knew that his wife had been shot. Thomas responded by saying that he had shot her. Later Thomas gave a tape-recorded statement of the circumstances concerning the shooting.
Thomas contends that the officer should have given him his Miranda warnings before asking to see his driver's license. "By its own terms Miranda is applicable to in-custody interrogation; it does not apply to general on-the-scene questioning. 384 U. S. at 477-478; Wilburn v. State, 230 Ga. 675 (2) (198 SE2d 857) (1973). The statement in question was voluntarily and spontaneously offered by the defendant prior to [his] being taken into custody and was thus properly admitted by the trial court." (Matter in brackets added.) Woods v. State, 242 Ga. 277 (248 SE2d 612) (1978).
There is no merit in the first enumeration of error.
2. In the absence of a written request to charge, it is not error for the trial court to decline to charge the law of voluntary manslaughter. State v. Stonaker, 236 Ga. 1 (222 SE2d 354) (1976); Bouttry v. State, 242 Ga. 60 (247 SE2d 859) (1978). The second enumeration of error is without merit.
Judgment affirmed. All the Justices concur.